DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-11, 13-20 are allowed.
The closest references are Kamikawa et al (US 2011/0222053) and Bills et al (US 2014/0268105).
figure 3 of Kamikawa et al discloses a method of evaluating at least one glass-based substrate (i.e., glass substrate 20) ([0090], [0100], [0203], Fig. 3), the method comprising: generating a transmission image of the at least one glass-based substrate ([0090], [0203], Fig. 3: liquid crystal panel 510 as light source, brightness measurement device 530 = CCD as transmission imaging device, [0219], Fig. 11); determining at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image, wherein the transmission curve plots transmission values versus position along the at least one line ([0208], Figs. 7-10, [0219], Figs. 11- 14, three curves along A-A’, B-B’, C-C’' in Fig. 11); determining a defect metric from the at least one transmission curve ([0211], [0222], AT, or maximum value Tmax); comparing the defect metric to at least one standard (e.g. [0010], claim 1, AT of 0.4% or smaller, or Tmax is 0.5% or less) and rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard ([0006], [0009], [0010], rejection step implicit).

Both Kamikawa et al and Bills et al fail to teach the limitations “rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard, wherein: the defect metric is defined by a defect height divided by a defect width; the width is a distance between a first point of interest and a second point of interest based on the at least one transmission curve; and the height is a distance between an extreme point and a line between the first point of interest and the second point of interest” (claim 1) and “determine a defect metric from the at least one 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 11.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard, wherein: the defect metric is defined by a defect height divided by a defect width; the width is a distance between a first point of interest and a second point of interest based on the at least one transmission curve; and the height is a distance between an extreme point and a line between the first point of interest and the second point of interest”, in combination with the rest of the limitations of claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “determine a defect metric from the at least one transmission curve; and compare the defect metric to at least one standard, wherein: the defect metric is defined by a defect height divided by a defect width; the width is a distance between a first point of interest and a second point of interest based on the at least one transmission curve; and the height is a distance between an extreme point and a line between the first point of interest and the second point of interest”, in combination with the rest of the limitations of claim 11.
	Claims 3-10, 13-20 are dependent claims; thus, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 3, 2022